          Case 1:19-cr-00236-AKH Document 33
                                          32 Filed 09/03/21
                                                   09/02/21 Page 1 of 1




                       STEVEN A. HOFFNER

325 Broadway, Suite 505                                               tel: 212-941-8330
New York, New York 10007                                              fax: 646-810-4031
________________________________________________________________________
                                                             The final pretrial conference will be
                                    September 2, 2021        held on July 6, 2022 at 11 am. The
Honorable Alvin K. Hellerstein                               trial is hereby adjourned until July
United States District Court                                 11, 2022 at 10 am. Time is
Southern District of New York                                excluded.
New York, New York 10007
VIA ECF                                                      So ordered,
                               Re:  U.S. v. Samuel Oladimeji /s/ Alvin K. Hellerstein
                                    19 CR 236 (AKH)          Alvin K. Hellerstein
Dear Judge Hellerstein:
                                                             9/3/21
       I am defendant’s counsel on the above-referenced matter. This case is presently scheduled

for trial on October 16, 2021. Mr. Oladimeji is not in custody. I believe his case is tracking behind

another matter in which the defendant is incarcerated. I hereby request an adjournment of this trial

to a date in early 2022. I have a number of incarcerated matters in New York’s state court in which

the court is trying to schedule me to do hearings in October and November. I would, of course,

consent to the exclusion of time for speedy trial purposes.

       I have conferred with AUSA Bhaskaran and she does not oppose this request. In fact,

because of the necessity of scheduling the appearance of numerous witnesses due to the ongoing

COVID pandemic I believe it may be beneficial to both sides to have a firm date in early 2022

rather than this tentative October date.

       Thank you for your attention.

                                                      Respectfully,


                                                              /s/

                                                      Steven Hoffner
